Citation Nr: 0500872	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-15 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bronchial asthma, 
to include as secondary to Agent Orange exposure. 
 
2.  Entitlement to service connection for alopecia areata, 
claimed as hair loss of the skin, to include as secondary to 
Agent Orange exposure. 
 
3.  Entitlement to service connection for other skin 
disability, claimed as jungle rot/dermatophytosis and rash, 
to include as secondary to Agent Orange exposures.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 until 
November 1968.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 2003 
rating decision of the Regional Office (RO) in Cleveland, 
Ohio.

The veteran appeared for a hearing in April 2004 before the 
undersigned Member of the Board sitting at Cleveland, Ohio.  
The transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he was exposed to Agent Orange as 
the result of service in Vietnam, and now has several 
disabilities, including asthma, alopecia areata and jungle 
rot/dermatophytosis and skin rash as a result thereof for 
which service connection should be granted.

A review of the record reflects that the veteran served in 
Vietnam from July 1966 to July 1967.  The service medical 
records show that he was evaluated for alopecia areata in 
September 1965. 

Review of the record discloses that in a letter received in 
November 2001, the veteran's private physician, J. P., M.D., 
wrote that it was as likely as not that the appellant's 
bronchial asthma was related to his exposure to Agent Orange.  
In September 2002 a VA examination of the lungs and skin was 
conducted was conducted.  The examiner opined that it was not 
more likely than not that asthma was related to military 
service.  However, the report including the clinical history 
contains no reference to Agent Orange exposure.  As such, the 
Board finds that current examinations are needed.    

VA outpatient records dated in October 2002 reflect treatment 
for conditions diagnosed as bilateral peripheral neuropathy 
of the forefoot, xerosis and bilateral onychomycosis.  

During his hearing before the undersigned Veteran's Law 
Judge, sitting at the RO in April 2004 that veteran 
referenced emergency treatment for asthma in June 1996 at a 
private facility.  Of record are billing documents indicating 
that emergency services were rendered on May 31, 1996.  The 
veteran continues to receive ongoing treatment at a VA 
facility.  The Board finds that these records should be 
obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of private medical records 
pertaining to treatment on May 31 1996 
9If pertinent to his clam) and 
Southside Medical Center Hospital fir 
June 1996 and any other VA and private 
medical records relative to his claim 
not previously submitted.  

2.  The RO should request the VA 
facility in Cleveland to furnish copies 
of any medical records pertaining to 
treatment for the disabilities in issue 
covering the period from October 2002 
to the present. 

3.  Thereafterf, the veteran should be 
scheduled for examination by a VA 
dermatologist to determine the nature, 
severity, and etiology of any skin 
disorder now present, to include 
alopecia areata and any associated 
scaring.  The claims file should be 
made available to the examiner in 
conjunction with the examination.  All 
tests deemed necessary should be 
performed.  The examiner is requested 
to obtain a detailed clinical history.  
Following the examination it is 
requested that the examiner render 
opinions as to the following:   

a)  Whether it is as likely as not that 
any skin disorder diagnosed, including 
alopecia areata with claimed associated 
scarring, originated during service or 
is related to the veteran's exposure to 
Agent Orange? 

b)  If it is determined that the 
alopecia areata existed prior to the 
veteran's entrance into active duty, 
whether it is as likely as not that the 
preservice alopecia areata underwent a 
chronic increase beyond natural 
progression during service, or 
following service as a result of Agent 
Orange exposure.  

A complete rationale for any opinion 
expressed should be included in the 
report.

4.  The veteran should be scheduled for 
examination by a VA pulmonary 
specialist, to determine the nature, 
severity, and etiology of the veteran 
bronchial asthma.  The claims file 
should be made available to the 
examiner in conjunction with the 
examination.  The examiner is requested 
to obtain a detailed clinical history.  
All tests deemed necessary should be 
performed.  Following the examination 
it is requested that the examiner 
render an opinion as to whether the 
veteran now has bronchial asthma, if 
diagnosed is related to service, 
including exposure to Agent.  

A complete rationale for any opinion 
expressed should be included in the 
report.

5.  Following completion of the 
requested development, the RO should re-
adjudicate the issues in appellate 
status.  If the benefits sought on 
appeal are not granted, the appellant 
and his representative should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




